761 N.W.2d 97 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Raymond Craig JONES, Defendant-Appellee.
Docket No. 137298. COA No. 276690.
Supreme Court of Michigan.
March 6, 2009.

Order
On order of the Court, the application for leave to appeal the August 12, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals. The Court of Appeals clearly erred by holding that the defendant was entitled to a new trial as a result of the ineffective assistance of trial counsel for the reasons stated by Judge Wilder in his partial concurrence. People v. Jones, 2008 WL 3413047, unpublished opinion per curiam of the Court of Appeals, issued August 12, 2008 (Docket No. 276690), Slip Op. at 2 (Wilder, J., concurring in part, and concurring in the judgment). We REMAND this case to the Court of Appeals for consideration of whether the midtrial amendment of the information entitles defendant to a new trial.
We do not retain jurisdiction.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would deny leave to appeal.